UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7213


SAMUEL HAYWOOD MYLES,

                      Plaintiff – Appellant,

          v.

CHAPLAIN WALLACE, In his individual capacity and his
official capacity; CHAPLAIN KOWALEZYK, In his individual
capacity and his official capacity; CHAPLAIN ELLIOTT, In
his individual capacity and his official capacity,

                      Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00043-REM-JES)


Submitted:   January 13, 2011             Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Haywood Myles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel     Haywood      Myles       seeks     to    appeal     the   district

court’s   order    adopting       the    report      and        recommendation     of     the

magistrate      judge.         We     dismiss        the        appeal    for     lack       of

jurisdiction because the notice of appeal was not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he

timely    filing   of    a    notice    of       appeal    in     a   civil     case    is   a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

             The district court’s order was entered on the docket

on April 8, 2010.            The notice of appeal was filed on June 14,

2010. *   Because Myles failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss   the   appeal.         We    deny       Myles’    motion     for     inquiry     and

classification as moot.              We dispense with oral argument because

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3